Proceeding pursuant to CPLR article 78 to review a determination of the respondent Thomas A. Maul, Commissioner of the New York State Office of Mental Retardation and Developmental Disabilities, dated August 8, 1995, which, after a hearing, rejected the petitioner’s objection to the establishment of a community residential facility for the disabled in the Town of Oyster Bay.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with one bill of costs to the respondents appearing separately and filing separate briefs.
The determination of the New York State Office of Mental Retardation and Developmental Disabilities was supported by substantial evidence (see, Matter of Town of Oyster Bay v Maul, 231 AD2d 580; Matter of Town of Brookhaven v New York State Off. of Mental Health, 214 AD2d 617; Matter of Town of Mount Pleasant v New York State Off. of Mental Health, 200 AD2d 576). Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.